    Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 1 of 12 PageID #:6364




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THE FINAL CO. LLC,
                                                     Case No. 20-cv-02640
                        Plaintiff,
                                                     Judge Harry D. Leinenweber
       v.
                                                     Magistrate Judge Maria Valdez
16BEAUTYDAY, et al.,

                        Defendants.


            PLAINTIFF’S MEMORANDUM IN SUPPORT OF ITS MOTION
              FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT
            AGAINST THE DEFENDANTS IDENTIFIED ON SCHEDULE A,
               WITH THE EXCEPTION OF CERTAIN DEFENDANTS

       Plaintiff The Final Co. LLC (“Plaintiff” or “Final”) submits the following memorandum

in support of its Motion for Entry of Default and Default Judgment under Fed. R. Civ. P. 55

against the defendants identified on Schedule A, with the exception of certain Defendants1

(collectively, the “Defaulting Defendants”), based on Final’s action for infringement of U.S.

Design Patent No. D879,528.

                                     STATEMENT OF FACTS

       Final is a corporation organized and existing under the laws of the State of New Mexico,

having its principal place of business in Seattle, WA. Amended Complaint [12] at ¶ 4. Final

provides the world’s first foldable, reusable straw aimed at reducing plastic straw use by giving

people a convenient, foldable, reusable alternative to single-use plastic straws (collectively, the

“Final Products”). Id. at ¶ 6. Final Products are known for their distinctive patented designs. Id.

at ¶ 8. Final uses these designs in connection with its Final Products, including, but not limited

1
  Plaintiff’s Motion for Entry of Default and Default Judgment does not apply to Defendants
homelifecompany, easy.foryou, topskying and pabloom168.

                                                1
   Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 2 of 12 PageID #:6365




to Final’s patented design, U.S. Patent No. D879,528 (referred to herein as “Final Design”). Id.

Additional factual assertions regarding Plaintiff in Paragraphs 4 – 9 of the Amended Complaint

are incorporated herein. Id. at ¶¶ 4 – 9.

       Defaulting Defendants are individuals and business entities of unknown makeup who

own and/or operate one or more of the e-commerce stores under at least the seller aliases

identified on Schedule A to the Amended Complaint (collectively, the “Seller Aliases”). Id. at ¶

10. Each Defaulting Defendant targets sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold products, including foldable, reusable straws, that infringe

Final’s patented design (the “Infringing Products”) to residents of Illinois.      Id. at ¶ 14.

Additional factual assertions regarding Defaulting Defendants in Paragraphs 10 – 23 of the

Amended Complaint are incorporated herein. Id. at ¶¶ 10 – 23.

       Plaintiff filed this action on April 30, 2020 [1] and thereafter filed an Amended

Complaint [12]. On May 4, 2020, this Court granted Plaintiff’s Ex Parte Motion for Entry of a

Temporary Restraining Order (the “TRO”) [26] and converted the TRO [26] to a Preliminary

Injunction [38]. Paragraph 7 of the TRO permitted Plaintiff to complete service of process to

Defendants by electronically publishing a link on a link to the Amended Complaint, the TRO,

and other relevant documents on a website and sending an e-mail to the e-mail addresses

identified in Exhibit 2 to the Declaration of Kelly Frazier and any e-mail addresses provided for

Defendants by third parties that includes a link to said website. [26] at ¶ 7. The Defendants

were properly served on June 11, 2020. [36]. None of the Defaulting Defendants have filed an




                                               2
    Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 3 of 12 PageID #:6366




answer or otherwise pled in this action. See Declaration of Justin R. Gaudio (the “Gaudio

Declaration”) at ¶ 2.

       On July 6, 2020, Plaintiff served Plaintiff’s First Set of Interrogatories (four

interrogatories) and Plaintiff’s First Set of Requests for the Production of Documents and Things

to Defaulting Defendants (two document requests) on Defaulting Defendants and received no

response.2 Gaudio Declaration at ¶ 4. As such, Defaulting Defendants have failed to produce

any documents or information: (1) identifying each and every domain name, online marketplace

account and/or financial accounts used by Defaulting Defendants, including the owner(s) and/or

operator(s) of each Online Marketplace; (2) showing costs, cost allocations, revenues, and profits

of Defaulting Defendants for the last five (5) years; or (3) relating to each and every purchase

that Defaulting Defendants have made relating to the Final Design and/or the Infringing

Products, including records of the products purchased, the sale prices, images of the products,

records of suppliers and manufacturers of the products, records of steps taken by Defaulting

Defendants to determine whether such products were new or genuine, and records of

investigation notes regarding purchase of the products, including the identity of the person(s)

responsible for such investigation. Id. Information provided by PayPal, Inc. (“PayPal”), Alipay,

Amazon and Wish for only some of the Defaulting Defendants indicates that Defaulting

Defendants’ financial accounts have a total restrained balance of approximately $102,445.18

with at least $17,053,888.12 in total revenue. Id. at ¶ 6. Plaintiff also served its First Set of

Requests for Admissions on Defaulting Defendants on July 6, 2020 and received no response.

Id. at ¶ 5. By failing to respond, each Defaulting Defendant has admitted that profits from the

sale of the Infringing Products totals more than $100,000. See Fed. R. Civ. P. 36(a)(3).


2
 Paragraph 6 of the Preliminary Injunction Order requires that Defendants respond or otherwise provide
expedited discovery to Final within three (3) business days after receipt. [38].

                                                  3
     Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 4 of 12 PageID #:6367




        Pursuant to Federal Rule of Civil Procedure 55(a) and (b)(2), Plaintiff now moves this

Court for an Order entering default and default judgment finding that Defaulting Defendants are

liable on Count 1 of Plaintiff’s Amended Complaint. Fed. R. Civ. P. 55(a) and (b)(2). Plaintiff

seeks entry of a permanent injunction prohibiting Defaulting Defendants from selling Infringing

Products and an Order that all assets in Defaulting Defendants’ financial accounts, including

those operated by PayPal, Alipay, Amazon and Wish.com, as well as any newly discovered

assets, be transferred to Plaintiff.

                                          ARGUMENT

I.      JURISDICTION AND VENUE ARE PROPER IN THIS COURT

        This Court has original subject matter jurisdiction over the claims in this action pursuant

to the provisions of the Patent Act, 35 U.S.C. § 11, et seq., 28 U.S.C. § 1338(a)-(b) and 28

U.S.C. § 1331. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in Illinois and causes harm to Plaintiff’s business

within this Judicial District. See [12] at ¶¶ 1, 14, 26 and 27; uBID, Inc. v. GoDaddy Grp., Inc.

623 F.3d 421, 423-24 (7th Cir. 2010) (without benefit of an evidentiary hearing, plaintiff bears

only the burden of making a prima facie case for personal jurisdiction; all of plaintiff's asserted

facts should be accepted as true and any factual determinations should be resolved in its favor).

        Through at least the fully interactive, e-commerce stores operating under the Seller

Aliases, each of the Defaulting Defendants has targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more Seller

Aliases, offer shipping to the United States, including Illinois, accept payment in U.S. dollars,

and, on information and belief, has sold Infringing Products to consumers in the United States,



                                                 4
      Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 5 of 12 PageID #:6368




including the State of Illinois.    [12] at ¶ 14.    Personal jurisdiction exists over Defaulting

Defendants since they directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defaulting Defendants are reaching out to do business

with Illinois residents by operating one or more commercial, interactive e-commerce stores

under the Seller Aliases through which Illinois residents can purchase Infringing Products. Id.

See Monster Energy Co. v. Chen Wensheng, et al., 2015 U.S. Dist. LEXIS 132283, at *11 (N.D.

Ill. Sept. 29, 2015).

II.      PLAINTIFF HAS MET THE REQUIREMENTS FOR ENTRY OF DEFAULT

         Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, “when a party against

whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

failure is shown by affidavit or otherwise, the clerk must enter the party's default.” Fed. R. Civ.

P. 55(a).    On May 1, 2020, Plaintiff filed its Amended Complaint alleging federal patent

infringement of United States Design Patent No. D879,528 pursuant to 35 U.S.C. § 271 (Count

I). [12]. The Defendants were properly served with the Amended Complaint on June 11, 2020.

[36]. Despite having been served with process, none of the Defaulting Defendants have filed an

answer or otherwise pled in this action. Gaudio Declaration at ¶ 2. Upon information and belief,

the Defaulting Defendants are not active-duty members of the U.S. armed forces. Id. at ¶ 3.

Accordingly, Plaintiff asks for entry of default against the Defaulting Defendants.

III.     PLAINTIFF HAS MET THE REQUIREMENTS FOR ENTRY OF DEFAULT
         JUDGMENT

         Rule 55(b)(2) of the Federal Rules of Civil Procedure provides for a court-ordered default

judgment. A default judgment establishes, as a matter of law, that defendants are liable to

plaintiff on each cause of action alleged in the complaint. United States v. Di Mucci, 879 F.2d

1488, 1497 (7th Cir. 1989). When the Court determines that a defendant is in default, the factual

                                                 5
   Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 6 of 12 PageID #:6369




allegations of the complaint are taken as true and may not be challenged, and the defendants are

liable as a matter of law as to each cause of action alleged in the complaint. Black v. Lane, 22

F.3d 1395, 1399 (7th Cir. 1994).

       As noted above, Plaintiff served Defendants on June 11, 2020.            [36]. The answer

deadline has passed and no answer or other responsive pleading has been filed by any of the

Defaulting Defendants. See Fed. R. Civ. P. 12(a)(1)(A). Accordingly, default judgment is

appropriate, and pursuant to 35 U.S.C. § 289, Plaintiff requests an award of Defaulting

Defendants’ profits resulting from Defaulting Defendants’ unauthorized use and infringement of

the Final Design on products sold through the e-commerce stores operating under the Seller

Aliases. Plaintiff also seeks entry of a permanent injunction prohibiting Defaulting Defendants

from making, using, offering for sale, selling, and importing Infinging Products and an order that

all assets in Defaulting Defendants’ financial accounts, including those operated by PayPal,

Alipay, Wish.com, and Amazon, and any newly identified accounts be transferred to Plaintiff.

       The United States Patent Act provides that “whoever without authority makes, uses,

offers to sell, or sells any patented invention, within the United States or imports into the United

States any patented invention during the term of the patent therefor, infringes the patent.” 35

U.S.C. § 271(a). Plaintiff alleged in its Amended Complaint that it is the lawful assignee of all

right, title, and interest in and to the Final Design. [12] at ¶ 9. Plaintiff has also alleged that

Defaulting Defendants make, use, offer for sale, sell, and/or import into the United States for

subsequent sale or use Infringing Products that infringe directly and/or indirectly the ornamental

design claimed in the Final Design. Id. at ¶ 26. Exhibit 1 to the Amended Complaint shows that

an ordinary observer would be deceived into thinking that the Infringing Products were the same

as the Final Design. [12-1]. See Competitive Edge, Inc. v. Staples, Inc., 763 F. Supp. 2d 997,



                                                 6
   Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 7 of 12 PageID #:6370




1011 (N.D. Ill. 2010) (citing Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 672 (Fed. Cir.

2008)). Finally, Plaintiff alleged that it has not licensed or authorized Defaulting Defendants to

use the Final Design, and none of the Defaulting Defendants are authorized retailers of genuine

Final Products. Id. at ¶ 15.

       Since the Defaulting Defendants have failed to answer or otherwise plead in this matter,

the Court must accept the allegations contained in Plaintiff’s Amended Complaint as true. See

Fed. R. Civ. P. 8(b)(6); Am. Taxi Dispatch, Inc., v. Am. Metro Taxi & Limo Co., 582 F. Supp. 2d

999, 1004 (N.D. Ill. 2008). Accordingly, Plaintiff requests entry of judgment with respect to

Count I for patent infringement against the Defaulting Defendants.

IV.    PLAINTIFF IS ENTITLED TO DEFENDANTS’ PROFITS PURSUANT TO 35
       U.S.C. § 289

       In the case of design patent infringement, a patentee may recover the total profits made

by a defendant under 35 U.S.C. § 289. Section 289 provides that “[w]hoever during the term of

a patent for a design, without license of the owner, (1) applies the patented design, or any

colorable imitation thereof, to any article of manufacture for the purpose of sale, or (2) sells or

exposes for sale any article of manufacture to which such design or colorable imitation has been

applied shall be liable to the owner to the extent of his total profit, but not less than $250….” 35

U.S.C. § 289.

       Determining an award under Section 289 involves two steps: “First, identify the ‘article

of manufacture’ to which the infringed design has been applied. Second, calculate the infringer’s

total profit made on that article of manufacture.” Samsung Elecs. Co. v. Apple, Inc., 137 S. Ct.

429, 434 (2016).    The plaintiff has the initial burden to show the article of manufacture and the

defendant’s total profit on that article. Nordock, Inc. v. Systems, Inc., 2017 U.S. Dist. LEXIS

192413, at * 7 (E.D. Wisc. 2017). However, if the defendant believes that the article of


                                                 7
   Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 8 of 12 PageID #:6371




manufacture is different, it has the burden to produce evidence showing the article of

manufacture. Id. The defendant also has the burden to produce evidence as to any deductions

from the total profit identified by plaintiff. Id. The Supreme Court has made it clear that:

               The burden is the infringer's to prove that his infringement had no
               cash value in sales made by him. If he does not do so, the profits
               made on sales of goods bearing the infringing mark properly
               belong to the owner of the mark. There may well be a windfall to
               the trade-mark owner where it is impossible to isolate the profits
               which are attributable to the use of the infringing mark. But to hold
               otherwise would give the windfall to the wrongdoer.

WMS Gaming, Inc. v. WPC Prods. Ltd., 542 F.3d 601, 608 (7th Cir. 2008) citing Mishawaka

Rubber & Woolen Mfg. Co. v. S.S. Kresge Co., 316 U.S. 203, 206-07, 62 S. Ct. 1022, 86 L. Ed.

1381, 1942 Dec. Comm'r Pat. 767 (1942). “Although § 289 does not explicitly impose any

burden on the defendant, this shift in the burden of production is consistent with the

disgorgement of profits in other contexts.” Nordock, Inc. v. Systems, Inc., 2017 U.S. Dist.

LEXIS 192413, at *7-8. “[Patent holders] are entitled to an award best approximating their

actual loss, and the infringers must bear the burden of uncertainty.” In re Mahurkar Double

Lumen Hemodialysis Catheter Patent Litigation, 831 F. Supp. 1354, 1388 (N.D. Ill. 1993)

(citations omitted).

       In cases where defendants have failed to produce documents to characterize revenue,

courts have entered a profits award for the entire revenue amount. See WMS Gaming, Inc. v.

WPC Prods. Ltd., 542 F.3d 601, 608 (7th Cir. Ill. 2008) (“[t]he burden was therefore on

PartyGaming to show that certain portions of its revenues…were not obtained through its

infringement of WMS's marks.”); Chloe v. Queen Bee of Beverly Hills, 2009 U.S. Dist. LEXIS

84133, at *15-17 (S.D.N.Y. Jul. 16, 2009) (entering profits award for the entire revenue amount

in trademark infringement case even though “records offer no guidance as to how much of this



                                                 8
   Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 9 of 12 PageID #:6372




revenue stream related to [Plaintiff’s] products [as opposed to other products not at issue in this

case] or as to the costs incurred in acquiring and selling these products.”). Under normal

circumstances, it is the infringer who bears the burden of “offering a fair and acceptable formula

for allocating a given portion of overhead to the particular infringing items in issue.” Deckers

Outdoor Corp. v. ShoeScandal.com, Ltd. liability Co., No. CV 12-7382 ODW (SHx), 2013 U.S.

Dist. LEXIS 168545, at *12 (C.D. Cal. Nov. 25, 2013), citing Sunbeam Prods., Inc. v. Wing

Shing Prods. (BVI) Ltd., 311 B.R. 378, 401 (S.D.N.Y. 2004) aff'd, 153 F. App'x 703 (Fed. Cir.

2005). “But if the infringer has failed to produce any evidence … the Court must determine the

costs to be subtracted from revenue based on the evidence it has to determine profits.” See Nike,

Inc. v. Wal-Mart Stores, Inc., 138 F.3d 1437, 1447 (Fed. Cir. 1998).

       Here, the Final Design claims “[t]he ornamental design for a foldable reusable drinking

straw.” [12-2]. In the case of a design for a single-component product, such as the Final Design,

the “product is the article of manufacture to which the design has been applied.” Samsung Elecs.

Co. v. Apple, Inc., 137 S. Ct. at 367. As such, the relevant article of manufacture is each of the

Infringing Products sold by Defaulting Defendants.

       Since Defaulting Defendants have chosen not to participate in these proceedings, Plaintiff

has limited available information regarding Defaulting Defendants’ profits from the sale of

Infringing Products. Defaulting Defendants have failed to appear in this matter and have not

produced any documents or information: (1) characterizing each of the transactions in their

financial accounts, (2) other accepted payment methods; or (3) other Internet stores that they

may be operating. As such, Defaulting Defendants have not met their burden to apportion gross

receipts between infringing and non-infringing product sales, or to show any deductions. WMS




                                                9
     Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 10 of 12 PageID #:6373




Gaming, Inc. v. WPC Prods. Ltd., 542 F.3d 601, 608 (7th Cir. 2008); Nordock, Inc. v. Systems,

Inc., 2017 U.S. Dist. LEXIS 192413, at * 7.

         Information provided by PayPal, Alipay, Amazon and Wish for only some of the

Defaulting Defendants indicates that Defaulting Defendants’ financial accounts have a total

restrained balance of approximately $102,445.18 with at least $17,053,888.12 in total revenue.

Gaudio Declaration at ¶ 6.      By failing to respond to Plaintiff’s First Set of Requests for

Admissions, each Defaulting Defendant has admitted that profits from the sale of the Infringing

Products totals more than $100,000. Id. at ¶ 5; See Fed. R. Civ. P. 36(a)(3). As such, because

Defaulting Defendants have not met their burden of apportioning gross sales or showing any

deductions, the Court should award one hundred thousand dollars ($100,000) from each

Defaulting Defendant based on the Defaulting Defendants’ failure to answer Plaintiff’s First Set

of Requests for Admission.3 See Fitness Anywhere LLC v. SUZHOU ONE TWO THREE

SPORTS GOODS CO., LTD, et al, No. 20-cv-01361 (N.D. Ill. Jun. 23, 2020) (unpublished)

(Docket No. 38) (awarding $100,000 in profits per defendant); Oakley, Inc. v. ADVENTURER, et

al, No. 20-cv-00277 (N.D. Ill. Jun. 9, 2020) (unpublished) (Docket No. 60) (same); Fitness

Anywhere LLC v. 95SP_KK, et al, No. 19-cv-04155 (N.D. Ill. Oct. 31, 2019) (unpublished)

(Docket No. 65) (same); LVMH Swiss Manufactures SA v. AK WATCH CO. LTD STORE, et al,

No. 19-cv-04383 (N.D. Ill. Sept. 25, 2019) (unpublished) (Docket No. 42) (same).

V.       PLAINTIFF IS ENTITLED TO PERMANENT INJUNCTIVE RELIEF

         In addition to the foregoing relief, Plaintiff respectfully requests entry of a permanent

injunction enjoining Defaulting Defendants from infringing or otherwise violating Plaintiff’s

rights in the Final Design, including at least all injunctive relief previously awarded by this Court


3
 The one hundred thousand dollar ($100,000) award is not objectively unreasonable in view of over
$17,000,000 in total sales received by Defaulting Defendants’ financial accounts.

                                                 10
  Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 11 of 12 PageID #:6374




to Plaintiff in the TRO and Preliminary Injunction. Plaintiff is also entitled to injunctive relief so

it can quickly take action against any new e-commerce stores that are identified, found to be

linked to Defaulting Defendants, and selling Infringing Products. See, e.g., Tuf-Tite, Inc. v. Fed.

Package Networks, Inc., 2014 U.S. Dist. LEXIS 163352, at *29 (N.D. Ill. 2014); Scholle Corp. v.

Rapak LLC, 35 F. Supp. 3d 1005, 1009 (N.D. Ill. 2014); Nike, Inc. v. Fujian Bestwinn Industry

Co., Ltd., 166 F. Supp. 3d 1177, 1178-79 (D. Nev. 2016).

                                          CONCLUSION

       Plaintiff respectfully requests that the Court enter default and default judgment against

each Defaulting Defendant, including an award of one hundred thousand dollars ($100,000) per

Defaulting Defendant and a permanent injunction order prohibiting Defaulting Defendants from

selling Infringing Products and transferring all assets in Defaulting Defendants’ financial

accounts, including those operated by PayPal, Alipay, Wish.com and Amazon, to Plaintiff.

Dated this 10th day of July 2020.                     Respectfully submitted,


                                                      /s/ Justin R. Gaudio
                                                      Amy C. Ziegler
                                                      Justin R. Gaudio
                                                      Allyson M. Martin
                                                      Greer, Burns & Crain, Ltd.
                                                      300 South Wacker Drive, Suite 2500
                                                      Chicago, Illinois 60606
                                                      312.360.0080 / 312.360.9315 (facsimile)
                                                      aziegler@gbc.law
                                                      jgaudio@gbc.law
                                                      amartin@gbc.law

                                                      Counsel for Plaintiff The Final Co. LLC




                                                 11
  Case: 1:20-cv-02640 Document #: 46 Filed: 07/10/20 Page 12 of 12 PageID #:6375




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of July 2020, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website and I will send an e-mail to the e-mail addresses identified in Exhibit 2

to the Declaration of Kelly Frazier and any e-mail addresses provided for Defendants by third

parties that includes a link to said website.


                                                     /s/ Justin R. Gaudio
                                                     Amy C. Ziegler
                                                     Justin R. Gaudio
                                                     Allyson M. Martin
                                                     Greer, Burns & Crain, Ltd.
                                                     300 South Wacker Drive, Suite 2500
                                                     Chicago, Illinois 60606
                                                     312.360.0080 / 312.360.9315 (facsimile)
                                                     aziegler@gbc.law
                                                     jgaudio@gbc.law
                                                     amartin@gbc.law

                                                     Counsel for Plaintiff The Final Co. LLC




                                                12
